Citation Nr: 1130725	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical myositis.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for lumbar myositis and cervical myositis.  The rating decision also granted service connection for tension headaches with migraine features.  

When the case was last before the Board in November 2009, the Board denied the Veteran's increased rating claim for a headache disability and remanded the increased rating claims involving cervical and lumbar myositis.  


FINDINGS OF FACT

1.  The Veteran's cervical myositis is manifested by forward flexion of the cervical spine to 30 degrees; there are no incapacitating episodes or any neurological deficit.

2.  The Veteran's lumbar myositis is manifested by forward flexion of the thoracolumbar spine to 75 degrees; there is no evidence of abnormal gait, abnormal spinal contour, incapacitating episodes, or neurological deficit


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for cervical myositis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial rating in excess of 10 percent for lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in December 2005, July 2008, and March 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the July 2008 notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for cervical myositis and lumbar myositis.  Service connection was awarded in a March 2006 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, the remand instructed the RO to obtain any VA and private treatment records of the Veteran's treatment since March 2007.  In addition, the RO also was to provide the Veteran with an orthopedic/neurological examination to determine the nature, extent, and etiology of his cervical and lumbar spine disabilities.  The Veteran responded to the RO's March 2010 letter requesting authorization to obtain private records.  Additional VA and private records were obtained and associated with the claims folder.  The Board finds that the RO has complied with the Board's instructions and that the June 2010 VA examination report substantially complies with the Board's November 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability ratings, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2010).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243; 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

	I.  Cervical Myositis

The Veteran's cervical myositis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 throughout the entire initial evaluation period.

The medical evidence of record includes a January 2006 VA examination report which notes that extension of the cervical spine was from zero to 45 degrees.  Flexion was from zero to 45 degrees.  Bilateral rotation was from zero to 80 degrees and bilateral lateral flexion was from zero to 45 degrees.  There was mild pain at the end of motion for left rotation and left lateral flexion.  There was no lack of endurance or fatigue with repetitive movement.  There was muscle spasm in the cervical area, more marked on the left side, extending to the upper back.  Neurological examination was normal.  There were normal deep tendon reflexes, adequate sensation to touch and pinprick, and no gross motor or sensory deficit.  

A July 2006 VA treatment record notes that the Veteran had full range of motion of his neck.  There was no edema, erythema, warmth or masses.  There was normal increased lordosis and forward head posture.  There was diffuse tenderness over the right upper trapezius and supraclavicular muscle.  Sensory examination revealed no deficits.  

A March 2007 VA examination report notes that the Veteran complained of cervical spine pain that radiates to his arms.  Overhead activities and repetitive shoulder movements are precipitating factors.  Alleviating factors include medications.  During flare-ups the Veteran has no additional limitation of motion or functional impairment.  He does not use a brace.  He is independent in self care and activities of daily living.  Physical examination revealed normal appearance of the spine.  Forward flexion of the cervical spine was from zero to 45 degrees.  Pain set in at 35 degrees.  Extension of the cervical spine was from zero to 45 degrees, with pain beginning at 35 degrees.  Right and left lateral flexion were from zero to 45 degrees with pain beginning at 30 degrees.  Right lateral rotation was from zero to 80 degrees with pain beginning at 50 degrees.  The examiner opined that there was no weakness, fatigue, lack of endurance or incoordination.  There were palpable spasms in the cervical spine.  Neurological examination notes that upper extremities were intact to pinprick.  Motor examination was normal.  There was no atrophy.  Reflexes were normal and symmetrical in the upper extremities.  The examiner opined that there was no evidence of intervertebral disc syndrome.

A June 2010 private magnetic resonance imaging (MRI) of the cervical spine notes that the cervical lordosis was normally maintained, as were vertebral body heights.  There was partial disc dessication at all levels.  There was diffuse posterior disc bulges at C3-4 and C5-6, as well as right paracentral disc protrusions at C4-5.

The June 2010 VA examination report notes that the Veteran has severe flare-ups of the cervical myositis every two to four months.  The flare-ups last one to two days.  Precipitating factors include bending a lot, prolonged standing and doing yard work.  Alleviating factors include medication.  During flare-ups he cannot do any physical activity and he has to sit.  He cannot drive or walk during flare-ups.  There is no urinary or fecal incontinence.  The Veteran complained of numbness, paresthesias, and leg or foot weakness.  He also described fatigue, decreased motion, stiffness, weakness, spasm, and pain.  Cervical pain was described as acute, strong and a burning type pain.  The cervical pain does not radiate.  The Veteran denied incapacitating episodes.  On examination posture and head position were normal.  There was symmetry in appearance and the Veteran's gait was normal.  There were no abnormal spinal curvatures.  There was objective evidence of spasms, tenderness, and pain with motion but no atrophy, guarding, or weakness, with respect to the both the lumbar and cervical spine.  

Cervical spine range of motion was from zero to 30 degrees for flexion and extension.  Left lateral flexion was to 30 degrees.  Right lateral flexion was to 15 degrees.  Left lateral rotation was to 35 degrees and right lateral rotation was to 20 degrees.  There was objective evidence of pain on all active ranges of motion.  There was no additional limitation after three repetitions of range of motion.  Reflex examinations were full and normal, bilaterally.  Neurological examination was normal to vibration, position sense, pain, and light touch, for all extremities.  There were no dysesthesias.  Elbow, wrist, finger and thumb examination for active movement against full resistance was normal.  Imaging studies revealed diffuse posterior disc bulges at C3-4 and C5-6 and right paracentral disc protrusions of C4-5.  The examiner opined that there are no orthopedic or neurological manifestations due to the cervical myositis with regard to motor or sensory deficits.  Muscle reflexes of the upper extremities are normal bilaterally and are symmetric.  There are no incapacitating episodes.  The examiner also opined that the cervical spine disability has no effect on activities of daily living.  The examiner stated that there is objective evidence of pain but there is no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use.

Based upon a review of the evidence of record, which shows that the Veteran's cervical flexion is to 30 degrees only, a higher rating of 20 percent is appropriate.  Notably, a 20 percent rating is warranted for cervical flexion greater than 15 degrees but not greater than 30 degrees.  As such, the Veteran's disability clearly meets the criteria for a 20 percent rating for his cervical myositis based upon limitation of motion.  The Board finds that the 20 percent rating is warranted for the entire appeal period.  Significantly, prior to the recent examination in June 2010, pain was noted to begin at 30 degrees with palpable spasms.  Granting the Veteran the benefit of the doubt, a 20 percent rating is granted for entire appeal period.  

With regard to whether a rating in excess of 20 percent is warranted based upon limitation of motion, there is no evidence of cervical flexion to 15 degrees or less, even contemplating pain, weakness, lack of endurance, or incoordination, flexion of the cervical spine is not limited to less than 30 degrees.  Additionally, no VA examiner has ever stated that the Veteran suffers any additional limitation due to any of these factors or on repetitive use.  As such, a rating in excess of 20 percent is not warranted for the Veteran's cervical myositis.

A higher rating is also not warranted based upon incapacitating episodes.  The evidence of record does not reflect that the Veteran has any incapacitating episodes whatsoever, nor does he contend that he does.  Therefore, it cannot be said that the Veteran suffers from physician prescribed bed rest for any amount of time during the last 12-month period.  As such, a higher rating based upon incapacitating episodes is not warranted.

Additionally, a higher or separate rating is not warranted based upon neurological deficit.  The evidence consistently reveals no neurological diagnosis due to the cervical myositis.  Neurological examination of the upper extremities, to include reflexes, sensory examination, and motor examination have always been within normal limits.  Therefore, the Veteran is not entitled to a higher or separate rating based upon neurological deficit.

The Board has also considered whether a higher rating for cervical myositis might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned 20 percent rating is appropriate for the entire appeal period.  Based on the evidence as discussed above, further staging of the assigned rating is not warranted.  The benefit of the doubt has been given to the Veteran in making the decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

	II.  Lumbar Myositis

The Veteran's cervical myositis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 throughout the entire initial evaluation period.

A January 2006 VA examination report notes that lumbar extension was from zero to 20 degrees with pain reported from 15 to 20 degrees.  Forward flexion was from zero to 90 degrees, with pain reported from 75 degrees to 90 degrees, and when returning to straight position.  Bilateral rotation was from zero to 45 degrees, with pain beginning at 40 degrees.  Bilateral lateral flexion was from zero to 30 degrees.  There was lack of endurance with repetitive movement due to increased pain.  There was paravertebral muscle spasm on the left side at the L2-3 level, and on the right side at L4-S1.  Neurological examination was normal.  There was adequate sensation to touch and pinprick.  There was no gross motor or sensory deficit.  

A June 2010 private MRI of the lumbar spine notes that lumbar lordosis is normally maintained.  L4-5 and L5-S1 showed small diffuse posterior disc bulges causing minimal impression of the thecal sac anteriorly.  There were no other evident disc bulges or disc herniations.  Exiting nerve roots appeared intact.  There was mild hypertrophy of the facet joints at all levels.  

The June 2010 VA examination report notes that Veteran has severe flare-ups of his lumbar myositis every two to four months.  The flare-ups last one to two days.  Precipitating factors include bending a lot, prolonged standing and doing yard work.  Alleviating factors include medication.  During flare-ups he cannot do any physical activity and has to sit.  He cannot drive or walk during flare-ups.  There is no urinary or fecal incontinence.  The Veteran complained of numbness, paresthesias, and leg or foot weakness.  He also described fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The lumbar pain is a stretching type pain.  It is mild, constant, and daily.  The low back pain has no radiation.  The Veteran denied incapacitating episodes.  On examination posture and head position were normal.  There was symmetry in appearance and the Veteran's gait was normal.  There were no abnormal spinal curvatures.  There was objective evidence of spasms, tenderness, and pain with motion; but, there was no atrophy, guarding, or weakness of the lumbar spine.  Lumbar spine range of motion testing showed flexion from zero to 75 degrees.  Extension was from zero to 30 degrees.  Left lateral flexion was to 30 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 30 degrees and right lateral rotation was to 20 degrees.  There was objective evidence of pain on active range of motion but no additional imitations after three repetitions.  The examiner also opined that there was no limitation due to weakness, fatigue, lack of endurance, or incoordination.  

Reflex examination of the lower extremities was full and normal, bilaterally.  Neurological examination was normal to vibration, position sense, pain, and light touch, for all extremities.  There were no dysesthesias.  Hip, knee, and ankle examination for active movement against full resistance was normal.  Imaging studies revealed normal preservation of the vertebral body heights and intervertebral spaces.  The posterior elements of the spine were normal.  There were marginal spurs throughout the lumbar spine.  There was sclerosis of the superior endplate of L2.  Sacroiliac joints were normal.  The impression was mild lumbar spondylosis.  The examiner opined that there are no orthopedic or neurological manifestations due to the lumbar myositis with regard to motor or sensory deficits.  Muscle reflexes of the lower extremities are normal bilaterally and symmetric.  There are no incapacitating episodes.  The examiner also opined that the lumbar spine disability has no effect on activities of daily living.  There is objective evidence of pain but there was no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use.

After review of the evidence, the Board is of the opinion that a higher rating based upon orthopedic manifestations of the lumbar myositis is not warranted.  In this regard, in order to receive a higher 20 percent rating, it must be shown that flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour.

Specifically, the evidence shows that, at worst, flexion of the lumbar spine is to 75 degrees, even considering pain, weakness, fatigue, lack of endurance, and incoordination, or after repetitive use.  There is no evidence of any greater limitation of flexion to show flexion to 60 degrees or less.  As such, a higher rating is not warranted on this basis.  Additionally, the combined range of motion of the spine is to 205 or more.  Finally, the Veteran' gait is not abnormal, and the medical evidence consistently shows no abnormal spinal contour.  Therefore, a higher rating based upon the orthopedic manifestations of the lumbar myositis is not warranted.

A higher rating is also not warranted based upon incapacitating episodes.  The evidence of record does not reflect that the Veteran has any incapacitating episodes whatsoever, nor does he contend that he does.  Therefore, it cannot be said that the Veteran suffers from physician prescribed bed rest for at least four weeks but less than six weeks during the last 12-month period due to his lumbar myositis.  As such, a higher rating based upon incapacitating episodes is not warranted.

Additionally, a higher or separate rating is not warranted based upon neurological deficit.  The evidence consistently reveals no neurological diagnosis due to the lumbar myositis.  Neurological examination of the lower extremities, to include reflexes, sensory examination, and motor examination have always been within normal limits.  Therefore, the Veteran is not entitled to a higher or separate rating based upon neurological deficit.

In sum, a higher initial rating for lumbar myositis is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher rating for lumbar myositis might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned rating is appropriate.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

      III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's cervical myositis and lumbar myositis.  The Veteran's discrete manifestations of the service-connected disabilities are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  




ORDER

An initial rating of 20 percent for cervical myositis is granted for entire appeal period, subject to the criteria governing the award of monetary benefits.

An initial rating in excess of 10 percent for lumbar myositis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


